Citation Nr: 0116252	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-15 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than January 13, 
2000 for the establishment of service connection for 
Hodgkin's disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 1969 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the RO 
which granted service connection for Hodgkin's disease and 
assigned a 100 percent evaluation, effective from January 13, 
2000, the date of receipt of the veteran's claim.  


FINDINGS OF FACT

1.  A claim of service connection for Hodgkin's disease on 
the basis of exposure to herbicide agents was received on 
January 13, 2000.  

2.  VA outpatients records associated with the claims file in 
January 2000 show the veteran was first seen for a mass on 
his neck on September 16, 1999; a diagnosis of Hodgkin's 
disease was confirmed by laboratory studies on September 23, 
1999.  

3.  By rating action in January 2000, the RO granted service 
connection for Hodgkin's disease and assigned an effective 
date of January 13, 2000.  

4.  The earliest effective date for the establishment of 
service connection for Hodgkin's disease is January 13, 2000, 
the date of receipt of the veteran's claim for service 
connection.  


CONCLUSION OF LAW

An effective date earlier than January 13, 2000 for the award 
of service connection for Hodgkin's disease is not 
assignable.  38 U.S.C.A. § 5110 (West 1991); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

In this case, the issue on appeal involves a claim for an 
earlier effective date for the award of service connection 
for Hodgkin's disease.  The evidentiary record as currently 
constituted includes the veteran's service medical records 
and VA medical records showing the initial date of treatment 
and diagnosis of Hodgkin's disease.  Additionally, the 
veteran does not claim nor does the record reflect that any 
additional records pertinent to the claim have not been 
obtained.  As the issue in this appeal involves the 
application of VA laws and regulations to the evidence of 
record, which is not in dispute, the Board finds that no 
useful purpose would be served in remanding the appeal for 
additional development under the new law as no additional 
pertinent evidence could be obtained that would affect the 
outcome of the claim.  


Claims and Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim (for 
service connection) shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a).  Additionally, 
VA regulations provide that:  

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

38 C.F.R. § 3.400 (2000).  

The undersigned notes further that 38 U.S.C.A. § 5101(a) 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  The mere presence of medical evidence 
in the record does not establish an intent on the part of the 
veteran to seek service connection for the benefit in 
question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  While the 
Board must interpret the veteran's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the veteran.  Brannon at 35; see also Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2000).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  If a claim for disability 
compensation has been granted with respect to service 
connection, or disallowed as noncompensable, certain medical 
evidence received by VA which evidences "a reasonable 
probability of entitlement to benefits," may be accepted as 
the date of receipt of an informal claim to reopen or for 
increased benefits.  38 C.F.R. § 3.157(a), (b).  When 
determining the effective date of an award of compensation 
benefits, the Board is required to review all the 
communications in the file, after the last final disallowance 
of the claim, that could be interpreted to be a formal or 
informal claim for benefits.  See Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  

Analysis

The veteran asserts that he was first diagnosed with 
Hodgkin's disease at a VA medical facility in September 1999.  
He argues that while he did not submit a claim for service 
connection until January 2000, the September 1999 VA medical 
records should be considered an informal claim and accepted 
as the date of receipt of his claim for service connection.  

The facts in this case are not in dispute.  On January 13, 
2000, a letter was received from the veteran's representative 
that included a statement from the veteran indicating a 
desire to file a claim of service connection for Hodgkin's 
disease.  Attached to the letter were copies of VA medical 
records, including a September 1999 pathology report and VA 
outpatient records from September 1999 to January 2000.  The 
records show that the veteran was first seen at a VA medical 
facility in September 1999, in part, for swelling and a mass 
on the left side of his neck that had gradually developed 
over the previous three months.  A pathology report of a 
biopsy in September 1999 confirmed Hodgkin's lymphoma, 
nodular sclerosis subtype.  

By rating action in January 2000 the RO granted service 
connection for Hodgkin's disease and assigned a 100 percent 
evaluation, effective from January 13, 2000, the date of 
receipt of the veteran's claim for service connection.  
Additional VA medical from September 1999 to January 2000 
were received and associated with the claims file subsequent 
to the January 2000 rating action.  These records show more 
detailed treatment of the veteran's Hodgkin's disease but 
provided no additional information pertinent to the claim for 
an earlier effective date for the award of service 
connection.  Therefore, no further discussion of these 
records is necessary, as they offer no additional information 
pertinent to the underlying issue.  

The provisions of the law governing effective date of awards 
of benefits are clear.  A claim must be filed in order for VA 
benefits to be paid.  38 U.S.C.A. § 5101(a) (West 1991).  The 
effective date of an award is generally the date of receipt 
of a claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later [emphasis added].  38 C.F.R. § 3.400(b)(2)(i).  

The veteran in this case did not file a claim of entitlement 
to service connection within the first post-service year, so 
that provision does not avail him of an earlier effective 
date.  Even if he had, the amendment to the regulation which 
permits presumptive service connection for Hodgkin's Disease 
and which formed the basis of the RO's grant of service 
connection was not effective until February 3, 1994.  It is 
clear, however, that Hodgkin's disease did not manifest 
itself until 1999, and it is not otherwise contended.

Rather, the veteran contends that the VA medical records 
which contain diagnoses of Hodgkin's disease should be 
considered an informal claim, and that entitlement to service 
connection should be granted as of the date of the initial 
diagnosis.  In certain circumstances, a report of VA 
treatment or hospitalization may be considered to be an 
informal claim for increase or to reopen.  38 C.F.R. § 3.157.  
Specifically, when a formal claim for compensation has been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of a report of hospitalization 
by VA will be accepted as an informal claim for increase or 
to reopen.  38 C.F.R. § 3.157(b)(1).  

Unfortunately, this regulation does not entitle the veteran 
to an earlier effective date.  The formal claim he filed on 
January 13, 2000, was the first claim he had made for service 
connection for Hodgkin's disease.  Because a formal claim for 
service connection for Hodgkin's disease had not been 
allowed, disallowed, or even filed, prior to the January 13, 
2000, the outpatient treatment records may not be accepted as 
informal claims under 38 C.F.R. § 3.157.  See Crawford v. 
Brown, 5 Vet. App. 33, 35-36 (1993).  Notwithstanding that 
the VA medical records were relied upon by the RO to grant 
entitlement to service connection, they do not, under the 
applicable criteria, provide a basis for awarding entitlement 
to service connection prior to the date the veteran's first 
formal claim was received.  

In summary, no communication reflecting an intent to file a 
claim for service connection for Hodgkin's disease is 
identified by the record prior to the filing made on January 
13, 2000.  See 38 C.F.R. §§ 3.150, 3.155.  Therefore, the 
date of the veteran's original claim is not shown to be 
earlier than January 13, 2000.  In this case, the facts are 
not in dispute, and application of the law to the facts is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an effective date earlier than January 13, 
2000, for the grant of service-connection for Hodgkin's 
disease is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

